Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 1/6/22 has been entered.  Claims 73-96 and 98-102 are pending.

Rejections

1.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.      Claims 93, 101, and 102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.      The instant claim 93 recites “grafting an acrylic polymer with a polyester material having a number average molecular weight (Mn) of from 1,000 Daltons (Da-g/mole) to 45,000 


3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 73-92, 94-96, and 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6329060 Barkac et al.

Regarding Claims 73, 75-85, 87-90, 96, and 98-99

Barkac discloses an aqueous coating composition containing a mixture of polyester and acrylic polymer and aminoplast crosslinking material of Barkac, column 11, lines 24-64.  See Barkac, column 29, lines 5-30.  This example references column 26, lines 29-67 which references column 24, lines 1-23.
Example 10A does not disclose the acrylic polymer and polyester therein as being grafted according to the instant claims.

Barkac does not exemplify such a grafted polyester/acrylic polymer.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the composition of Barkac’s Example 10A having grafted the polyester therein to the acrylic polymer therein according to the method of Barkac, column 8, line 63 to column 9, line 5 because Barkac teaches this grafting process for use in their compositions and the grafted polyester and acrylic polymer would be unable to phase separate because they are tied together covalently.  This composition falls within the scope of the instant claims 73, 75-85, 87-90, 96, and 98-99 when combined with the aminoplast resins of Barkac which fall within the scope of the instantly claimed crosslinking material.

From Example 7A of Barkac, the polyester/acrylic latex therein contains 54.47 wt.% solids.  The total weight of ingredients in Barkac, column 26, lines 30-52 is 930.90 g.  The total polyester and acrylic solids is 338.0 +75.0+4.6+30.0+22.0+25.0+10.0+2.5 = 507.1 g total polyester/acrylic solids.  507.1g/930.9 g * 100% = 54.47 wt.% solids.  The example of Barkac, column 29, lines 5-23 therefore contains 14.5 wt% of the melamine formaldehyde crosslinker and 85.5 wt.% of the polyester/acrylic latex, by solids.  0.5447 * 625.3 g =340.6 g polyester/acrylic resin by solids.  340.6 g polyester/acrylic latex by solids and 57.9 g melamine formaldehyde gives the above percentages from basic math.


Barkac does not describe the instantly claimed inventions in the instantly claimed terms or exemplify compositions which fall within the scope of those of the instant claims.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed compositions having the instantly claimed amounts of acrylic polyester resin and crosslinking material from the disclosure of Barkac for the reasons stated above, because Barkac exemplifies compositions containing the instantly claimed amounts of acrylic/polyester resin and crosslinking material, and the instantly claimed amounts of acrylic/polyester resin and crosslinking material would have been expected to give compositions having the properties of the compositions of Barkac, including the properties discussed by Barkac and the properties inherent to the compositions of Barkac, as well as the crosslinking density of the exemplified composition of Barkac discussed above.

Barkac, Example 10A does not exemplify other curing agents encompassed by the instantly claimed formula (I).
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use other crosslinking materials of the instantly claimed formula (I) in the coatings of Barkac which are discussed above because they are encompassed by Barkac, column 11, lines 24-61, particularly lines 30, noting the benzoguanamine, which falls within the scope of the instant claim 75, lines 40-41, noting the 6-methyl-2,4-diamino-1,3,5-triazine, and lines 59-61, 

 Regarding Claim 78 

The hexahydrophthalic anhydride of Barkac’s example 10A, noting Barkac, column 24, lines 10-12, falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78 and the hexahydrophthalic anhydride of the instant claim 78.  The maleic anhydride of Barkac, column 9, line 4 also falls within the scope of the aliphatic group containing polyacid monomer of the instant claim 78.  

Regarding Claim 79 

The neopentyl glycol and trimethylolpropane of Barkac, column 24, lines 10-15 falls within the scope of the instant claim 79.  Again, that polyester is used in Barkac’s example 10A.  

Regarding Claim 80 

The oils of Barkac, column 9, lines 33-38 fall within the scope of the instant claim 80.  

Regarding Claim 81 

The acid value, hydroxyl number, monomer amounts, and Gardner-Holdt viscosity of Z1 of Barkac, column 24, lines 1-23 necessitate that the polyester of Barkac’s Example 10A necessarily and inherently has a molecular weight within the scope of the instant claim 81.  It is noted that the trimethylolpropane of Barkac’s polyester gives at least 3 OH groups to the final polyester considering the low acid value.  From OH value (mg KOH/g) = (56.1 g KOH/mole * 1000 mg/g * number of OH groups)/number average molecular weight, 3 OH groups gives a number average molecular weight of about 1169 g/mole for the polyester of Barkac, column 24, lines 1-23.  This polyester likely has more than 3 OH groups per molecule.  See MPEP 2112.  

Regarding Claim 82

The gross OHV, i.e. hydroxyl value, of the polyester of Barkac’s example 10A is 144 mg KOH/g which falls within the scope of the instant claim 82.  See Barkac, column 24, lines 20-21, noting the OHV of 144.  This is the polyester used in Barkac’s Example 10A.  

Regarding Claim 83

The instant claim 83 is directed to the composition per se and not the method of making it.  It is not seen that the method step of the instant claim 83 makes a product which is different or unobviously different from the product made by the above discussed grafting process of Barkac.  See MPEP 2113.  It is the examiner’s position that the above product of Barkac is encompassed by the instant claim 83 therefore.  

Regarding Claim 84

The hydroxypropyl methacrylate of Barkac, column 26, lines 45-47 falls within the scope of the instant claim 84.  This product is used in Barkac’s example 10A.  

Regarding Claim 85

The molecular weights of Barkac, column 15, lines 55-57 encompass those of the instant claim 85.

Regarding Claims 91-92 

The compositions of Barkac may contain polyesters having acid functionality, noting the non-zero acid values of Barkac, column 18, lines 51-56.  See Barkac, column 18, lines 33-65.  Note the number of OH groups of Barkac, column 18, lines 63-65.  Barkac, column 19, lines 6-8, noting “ester groups” includes polyester groups because plural “ester groups” is a polyester.  Barkac does not describe these compounds as being adhesion promoters.  However, by their polymeric nature they necessarily promote adhesion to some substrate by their polymer nature because such polymers necessarily stick to something.  These polymers of Barkac therefore fall within the scope of the adhesion promoters of the instant claims 91-92.

Regarding Claim 88-90 

The composition of Barkac, Example 10A requires no bisphenol A, bisphenol F, derivatives thereof.  The composition of Barkac, Example 10A requires no monomeric styrene.  The composition of Barkac, Example 10A requires no formaldehyde.  The composition of Barkac, Example 10A therefore meets the requirements of the instant claims 88-90.  

Regarding Claim 99

The composition of Barkac, Example 10A requires no sulfonated monomer which falls within the scope of the instant claim 99.

Regarding Claims 85 and 86

Barkac does not disclose their graft polyester/acrylic polymer as having the particulars of the instant claims 85 and 86 specifically.  The exemplified acrylic polymer and polyester of Barkac’s example 10A has an OH value between 134 and 144 mg KOH/g considering the amounts of acrylic monomers of Barkac, column 26, lines 45-50 and the OH value of Barkac’s polyester.  It is not clear what the molecular weight of the graft product thereof would be.  However, Barkac limits their polymers to the molecular weights of Barkac, column 15, lines 53-57.  OH value is inversely proportional to number average molecular weight noting the equation for OH value discussed above.
  


Regarding Claims 74, 94, 95, and 100
 
Barkac does not disclose coating packages per se.  Barkac, column 22, lines 63-67 discloses coating virtually any substrate at line 64.  The substrates include wood, metals, and plastic.  All of these substrates may be used to make packaging.
The instant specification does not define “pretreated” of the instant claim 100.  “Pretreated” is used only in conjunction with a zirconium pretreatment at paragraph [237] of the instant specification.  The instant specification, paragraph [193] also states that the instantly claimed coatings may be applied to packaging which is already coated.  This precoating is also a “pretreatment” necessarily.  The instantly claimed “pretreated substrate” of the instant claim 100 encompasses substrate which is precoated because precoating is a pretreatment.  The instant specification does not exclude precoatings from the pretreatment.  There is no evidence that the 

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the packaging of the instant claims 74, 94, and 100 by the method of the instant claim 95 because Barkac teaches coating virtually any substrate with their coating compositions, which encompasses packaging, Barkac teaches coating wood, metal and plastic with their coating compositions, which fall within the scope of the materials of the instant claim 94, and coating and curing the coating of Barkac on packaging would have been expected to give packaging with the excellent properties and appearance of the coatings of Barkac.  This general coating method is that of the instant claim 95.


Response to Applicant’s Arguments

5.     The following response is in reply to the rejection of paragraph 4 above, particularly the rejection of claims 73-92, 94-96, and 98-100 under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6329060 Barkac et al.:

       In their response of 4/22/21:
       The applicant argues “As presently amended, melamine is not encompassed by formula (I) of claim 73. As noted by the Office, the exemplified crosslinker of Barkac is a 
     The applicant argues “Barkac does not disclose the composition of the present invention because it does not disclose a composition comprising either an acrylic polyester resin nor a crosslinker comprising a material according to formula (I).”
Barkac does encompass the use of the instantly claimed acrylic polyester resin as discussed in the above rejection.  The applicant’s arguments do not specifically address “Example 10A does not disclose the acrylic polymer and polyester therein as being grafted according to the instant claims.
Barkac, column 8, lines 63-65 states that the polyester can be adapted so that a portion of it can be grafted onto an acrylic polymer.  Barkac, column 9, lines 1-5 discloses including an ethylenically unsaturated acid or anhydride in the polyester composition.  This ethylenically unsaturated acid or anhydride falls within the scope of the instantly claimed functional monomer of the instantly claimed polyester material.
Barkac does not exemplify such a grafted polyester/acrylic polymer.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the composition of Barkac’s Example 10A having grafted the polyester therein to the acrylic polymer therein according to the method of Barkac, column 8, line 63 to column 9, line 5 because Barkac teaches this grafting process for use in their compositions and the grafted polyester and acrylic polymer would be unable to phase separate because they are tied together covalently.  This composition falls within the scope of the instant claims 73, 76-85, 87-90, 96, and 98-99.” of the above rejection.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use other crosslinking materials of the instantly claimed formula (I) in the coatings of Barkac which are discussed above because they are encompassed by Barkac, column 11, lines 24-61, particularly lines 30, noting the benzoguanamine, which falls within the scope of the instant claim 75, lines 40-41, noting the 6-methyl-2,4-diamino-1,3,5-triazine, and lines 59-61, and these crosslinkers of Barkac would have been expected to crosslink their coating compositions in a similar manner as the melamine crosslinkers which are exemplified.” of the above rejection.  It is clear from the totality of the disclosure of Barkac, that Barkac does encompass benzoguanamine/formaldehyde/fully methylated or butylated aminoplast resins.  Note the benzoguanamine of column 11, lines 30 and the 6-methyl-2,4-diamino-1,3,5-triazine of column 11, lines 40-41.  Note the reaction with formaldehyde of column 11, lines 26-28.  Full alkylation is the preferred mode of Barkac, column 11, lines 24-64, noting particularly lines 59-64, noting the full alkylation with butanol.  Barkac clearly encompasses the crosslinkers according to the instantly claimed formula (I).  
Barkac is not required to anticipate the instant claims to make them obvious.
The applicant’s arguments do not address the full teachings of Barkac as they were noted in the above rejection.
 The applicant argues “Further, Barkac does not disclose “wherein the material according to formula (I) forms at least 50wt% of the crosslinking material of the coating composition” as recited in claim 73. Accordingly, Barkac does not disclose or teach toward the coating 
The applicant argues “The examples of the present application show that Example 1 produces improved wedge bend flexibility, blush resistance and adhesion compared to Examples containing melamine or phenol-based crosslinkers (see Table 5). There is no teaching in Barkac that would direct the skilled person towards such coating compositions and certainly not in the expectation of the improved results as discussed and displayed in the present application.
As such, present claims 73, 96 and 98 display an inventive step over the disclosure of Barkac. The remaining claims depend from one of the aforementioned claims and therefore also display an inventive step over the disclosure of Barkac.”  The instant claims are not limited to the argued composition of Example 1 of the instant specification.  The instant claims are not limited to the acrylic polyester resin of Example 1 of the instant specification.  The instant claims are not limited to the crosslinking material of Example 1 of the instant specification.  The instant claims are not limited to the amounts of acrylic polyester resin and crosslinking material of Example 1 of the instant specification.  The instantly claimed acrylic polyester resins may have molecular weights, numbers of functional groups, amounts of grafted chains per backbone, and many other polymer properties which materially affect the composition properties which are not those of argued composition of Example 1 of the instant specification.  The argued example is therefore not commensurate in scope with the instant claims.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  It cannot be determined that all compositions encompassed by the instant claims give the properties of the argued composition of Example 1 of the instant specification.  The amounts of acrylic polyester resin and crosslinking material also materially affect the final properties of the composition.  The 

The applicant argues “It is respectfully submitted that the above amendments and remarks put the case in condition for allowance. A notice to this effect is kindly requested.”  For the reasons discussed above, the examiner disagrees. 

Barkac discloses the instantly claimed inventions sufficiently to make them obvious to the ordinary skilled artisan prior to the instantly claimed invention.  There is no showing of unexpected results stemming from any difference between Barkac and the instant claims which is demonstrated in a manner commensurate in scope with the instant claims (MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]) and which compares to the closest prior art, e.g. Barkac.


       In their response of 8/5/21:


Arguments regarding the amounts of acrylic polyester and crosslinking material are not persuasive because the cited prior art exemplifies these amounts as noted in the above rejection.  

The argument that example 10A of Barkac does not describe an acrylic polyester resin is correct but ignores the above cited section of Barkac teaching to graft the polyester and acrylic of Barkac.  The argued section of Barkac is noted but it gives the ordinary skilled artisan prior to the instantly claimed invention proper motivation to graft the acrylic and polyester of Barkac’s example 10A.  See “KSR”.

Barkac, column 11, lines 24-61 clearly describes 6-methyl-2,4-diamino-1,3,5-triazine with in the relatively small list of specific aminoplast crosslinkers of Barkac, column 11, lines 24-61.  This is sufficient to make its use obvious as discussed in the above rejection.  See “KSR” and Graham v. Deere.

Barkac provides sufficient teachings for the ordinary skilled artisan to make the instantly claimed inventions and to be motivated to make the instantly claimed inventions for all of the reasons stated in the above rejection.


       In their response of 1/6/22:
       The applicant argues “Barkac is directed to a multi-component composite coating comprising a pigmented basecoat and a transparent topcoat. Such a “color plus clear” is particularly used in the automotive industry. The objective of Barkac is to deliver “an essentially solvent-free clear coating... .” (Barkac, Column 3, Lines 6-8) In accordance with this objective, Barkac teaches a composition that is substantially free of organic solvent, comprising polymeric microparticles formed in a medium substantially free of organic solvent. (Barkac, Column 3, Lines 16-27)”  These arguments are not commensurate in scope with the instant claims.  The instant claims do not require any organic solvent to remain in the final aqueous coating composition of the instant claims.  The instant claims do not in any way limit the amounts of organic solvent in the final aqueous coating composition of the instant claims.  The instant claims only require that the acrylic polyester resin is polymerized and grafted in organic solvent.  The instant claims do not exclude removal of this organic solvent.  It is conventional in the aqueous coating composition art to make an intermediate in organic solvent and they to add it to the aqueous coating without the solvent or to remove the organic solvent from the final aqueous dispersion.  See US Pat. No. 4330338 Banker, noting particularly the abstract, column 2, lines 64-68, column 3, lines 1-6, and column 7, lines 1-23.  As noted by the applicant, Barkac does 
The applicant argues “In contrast, the present acrylic polyester resin is formed by both polymerizing and grafting in a medium comprising organic solvent in quantities significantly higher than Barkac teaches. “By ‘substantially solvent-free’ is meant that the amount of organic solvent ... is less than 10 weight percent ... .’ (See Barkac at Column 3, Lines 58-67.) Turning to the present examples, Example 1 describes preparation of a polyester in xylene and Dowanol DPM; the resulting material is 32.86 wt% solvent. This material is then used in Example 2 to forma polyester grafted acrylic in butyl cellosolve; the resulting polyester grafted acrylic comprises 41.8 wt% solvent. Thus, the present resin is clearly not made in a “substantially solvent free” medium.”  The instant claims are not directed to the method of making the instantly claimed aqueous coating compositions.  They are directed to the aqueous coating compositions per se.  The instant claims are not limited to the solvent contents of the argued examples.  It is not permissible to read such limitations into claims.  The instant claims do not require organic solvent to remain in the aqueous coating composition.  It is convention to remove organic solvent from aqueous coating compositions as shown by Banker as noted above.  Barkac clearly encompasses amounts of organic solvent that are less than 10 weight percent, as noted by the applicant.  The applicant’s arguments are therefore not persuasive because they are not commensurate in scope with the instant claims and the cited prior art.

The applicant argues “Moreover, Applicants submit that the packaging claims (74, 94, 95 and newly added Claims 100 - 102) are separately patentable. The Office takes the position that Barkac is directed to coating virtually any substrate (Office Action at Page 10). The Office specifically references Barkac at Column 22, Lines 63-67. That excerpt, however, teaches the application of the multi- component composite coating compositions. The clear coat of Barkac is only applied over the pigmented coating of Barkac. Claims 100 and 102 of the present invention, in contrast, recite application of the coating to an uncoated or pretreated substrate of the package 
The broad recitations of Barkac do encompass packaging, as noted in the above rejection.  Barkac, column 22, lines 63-67 discloses coating virtually any substrate at line 64.  The substrates include wood, metals, and plastic.  All of these substrates may be used to make packaging.  The claims do not limit the “pretreatment”.  A prior coating falls within the scope of a pretreatment and therefore meets the requirements of the instant claim 100.

 The applicant argues “In addition, it is clear that Barkac is directed to “an essentially solvent-free clear coating composition which meets the stringent automotive appearance and 
The applicant argues “It is respectfully submitted that the packaging claims are therefore not obvious in light of Barkac.”  For the above stated reasons regarding the rejected package claims, the examiner disagrees.

The responses to the applicant’s past arguments are repeated here.

There is no showing of any unexpected results stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated in the above rejection, the full disclosure of Barkac, as it would have been understood by the ordinary skilled artisan prior to the instantly claimed invention, and for the reasons stated above.  This rejection is therefore maintained.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762